Citation Nr: 1444217	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-38 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to April 1980, to include service in Thailand from January 1973 to January 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied service connection for depression.  In a February 2013 supplemental statement of the case, the RO expanded its consideration of the Veteran's claim to include posttraumatic stress disorder (PTSD), as asserted by the Veteran.

In September 2013, the Veteran and his former spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been prepared and associated with the record.

In January 2014, the Board observed that the evidence reflected that the Veteran had been diagnosed with psychiatric disorders other than depression and PTSD, to include dysthymia and bipolar disorder.  As such, the issue developed for appeal was expanded to include service connection for any acquired psychiatric disorder.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded the issue for additional development and it now returns for final appellate review.

This appeal is now being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed PTSD and anxiety disorder are at least as likely as not related to his acknowledged in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD and anxiety disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD and anxiety disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran seeks to establish service connection for an acquired psychiatric disorder as related to a stressor he experienced during service in Thailand.  He contends that he was in uniform aboard a bus in Bangkok on October 14, 1973, returning home from duty as a veterinary meat inspector, when the bus came upon the scene of a riot in the vicinity of Democracy Monument, involving thousands of people.  He maintains, in essence, that both demonstrators and Thai soldiers boarded the bus on which he was traveling, he saw a soldier shoot a demonstrator, and he feared for his life.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires, in particular, medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, with respect to the presence of a current disability, the Board notes, as an initial matter, that the Veteran has been diagnosed as having a personality disorder.  However, such is not for service connection as it is not an acquired psychiatric disorder.  See 38 C.F.R. § 3.303(c) (2013).

With regard to acquired psychiatric disorders, the Board notes that the record reflects current diagnoses of bipolar disorder, anxiety disorder, depressive disorder, and dysthymia.  As to PTSD, two VA psychologists who examined the Veteran for compensation purposes in January 2013 and March 2014 opined that the Veteran did not meet the diagnostic criteria for PTSD.  However, the VA psychiatrist who is currently treating the Veteran has concluded that he does meet the criteria for such a diagnosis.  Inasmuch as the treating psychiatrist is presumed to have rendered her diagnosis in accordance with the DSM-IV criteria, see, e.g., Cohen v. Brown, 10 Vet. App. 128 (1997), the Board finds that the evidence with respect to that diagnosis is, at least, in relative equipoise.  As such, the presence of current disability, to include PTSD, is conceded.

With respect to the Veteran's reported in-service stressor, the evidence is somewhat mixed.  Although the Veteran was hospitalized in service in December 1979 for reasons pertaining to his mental health, and subsequently underwent mental health evaluation and treatment beginning in 2001, he made no mention of an in-service traumatic event until May 2009, after his claim for service connection had been denied.  Further, when he was examined for VA compensation purposes in January 2013, the examiner at that time noted, in part, that in recounting his alleged stressor, it was clear that the Veteran had relied heavily on information gleaned from the Internet to reconstruct his account of the event.

On the other hand, it appears clear from historical information that the demonstrations the Veteran has reported did, in fact, happen.  Moreover, the evidence demonstrates that he was stationed in Thailand at the time of the demonstrations; that his military occupational specialty (MOS) was veterinary specialist; and that one of his functions in that MOS was food inspection.  In addition, his former spouse, who was reportedly with him in Thailand at the time, has proffered sworn testimony in support of the Veteran's version of events.  Under the circumstances, and in view of the fact that, under the law, a stressor need not be corroborated in every detail, see, e.g., Pentecost v. Principi, 16 Vet. App. 124 (2002), the Board is persuaded that the evidence in support of the claimed in-service stressor is at least as probative as the evidence against it.  As such, the Veteran's stressor is also conceded.

As to the matter of a nexus, or link, between current disability and service, the record does not contain any competent evidence linking bipolar disorder, depressive disorder, and/or dysthymia to service.  However, there is evidence of such a link as it pertains to PTSD and anxiety disorder.  Specifically, the January 2013 VA examiner opined that the Veteran's anxiety disorder was at least as likely as not due to service, and the Veteran's current VA treating psychiatrist has attributed PTSD to the Veteran's above-described in-service stressor.  Although the March 2014 VA examiner expressed a contrary view with respect to nexus, the Board is persuaded that, when considered in its totality, and in the context of the other evidence of record, the March 2014 opinion is entitled to no more weight than that of the January 2013 examiner.  As such, the nexus, or link, between PTSD, anxiety disorder, and service is likewise conceded.

It light of the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD and anxiety disorder are met.


ORDER

Service connection for PTSD and anxiety disorder is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


